Citation Nr: 1017353	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  08-14 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for hammer toes with hallux valgus and calluses of 
the right foot.

2.  Entitlement to an increased evaluation in excess of 10 
percent for hammer toes with hallux valgus and calluses of 
the left foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1960 to April 
1963, and from July 1963 to April 1983.  This matter comes 
properly before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Togus, Maine (RO).  
Jurisdiction of the case was subsequently transferred to the 
RO in Indianapolis, Indiana.


FINDINGS OF FACT

1.  The Veteran's hammer toes with hallux valgus and calluses 
of the right foot are manifested by hammertoe deformity of 
the 2nd, 3rd  and 4th toes with degenerative changes at the 
tarsometatarsal joint and pain on standing and walking, 
resulting in no more than a moderate degree of impairment.

2.  The Veteran's hammer toes with hallux valgus and calluses 
of the left foot are manifested by hammertoe deformity of the 
2nd, 3rd  and 4th toes with degenerative changes at the 
tarsometatarsal joint and pain on standing and walking, 
resulting in no more than a moderate degree of impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
hammer toes with hallux valgus and calluses of the right foot 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5280-5282 (2009).

2.  The criteria for a rating in excess of 10 percent for 
hammer toes with hallux valgus and calluses of the left foot 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5280-5282 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist provisions 
under the Veterans Claims Assistance Act of 2000.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The RO's March 2007 letter advised the Veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Specifically, the RO's March 2007 letter informed the Veteran 
of what evidence was required to substantiate his claim for 
increased disability ratings and of his and VA's respective 
duties for obtaining evidence.  The Veteran was also asked to 
submit evidence or information in his possession to the RO.  
See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 
2009).

With respect to the Dingess requirements, the RO's March 2007 
letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  Accordingly, with this 
letter, the RO effectively satisfied the remaining notice 
requirements with respect to the issues on appeal.  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, including the opportunity to present pertinent 
evidence.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The VA has also provided the Veteran with a 
medical examination to determine the severity of his hammer 
toes with hallux valgus and calluses of both feet.  38 C.F.R 
§ 3.159(c)(4).  The Board finds that the VA examination 
obtained in this case is more than adequate and it provides 
sufficient detail to determine the severity of the Veteran's 
hammer toes with hallux valgus and calluses of both feet.  
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although 
the May 2007 VA examiner indicated that the Veteran's claims 
file was not available for review, the Board finds that this 
does not constitute a prejudicial error.  Here, an increase 
in the disability rating is at issue and the present level of 
the Veteran's service-connected disability is of primary 
concern.  As it would not change the objective and 
dispositive findings made during the VA examination, review 
of the claims file was not required.  See Snuffer v. Gober, 
10 Vet. App. 400, 403-04 (1997).

Further, the Board recognizes that VA's duty to assist 
includes providing the claimant with a new examination when 
the available evidence is too old for an evaluation of his 
current condition.  Olson v. Principi, 3 Vet. App. 480, 482 
(1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The 
Board, however, finds that an additional VA examination is 
not required in this case.  VA treatment records dated 
subsequent to the time of the May 2007 VA examination and the 
Veteran's testimony as to his current complaints are of 
record.  The Board has had the opportunity to review medical 
and lay evidence as to the severity of the Veteran's service-
connected hammer toes with hallux valgus and calluses of both 
feet since 


the time of the May 2007 VA examination.  Thus, the Board 
finds that in this case the available evidence of record 
provides sufficient information to evaluate the level of 
severity of the Veteran's current condition.  Finally, there 
is no indication in the record that additional evidence 
relevant to the issues being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show.  The Veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (holding that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2009).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  In resolving this factual issue, the 
Board may only consider the 


specific factors as are enumerated in the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Service connection for the Veteran's bilateral hammer toes 
with calluses was granted by a July 1983 rating decision and 
a 10 percent evaluation was assigned under Diagnostic Code 
5282, effective from May 1, 1983.  See 38 C.F.R. § 4.71a.  
The Veteran filed his present claim for an increased 
evaluation for his service-connected bilateral hammer toes 
with calluses in January 2007.  In a July 2007 rating 
decision, the RO noted that the hammer toes with calluses 
were bilateral and therefore separated the disability into 
two distinct evaluations, each continued as 10 percent under 
Diagnostic Codes 5280-5282, effective from January 23, 2007.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the rating assigned; the additional 
code is shown after the hyphen.  38 C.F.R. § 4.27 (2009).  
The Veteran filed a timely notice of disagreement in August 
2007 and perfected his appeal in April 2008.

An April 2006 prosthetic/orthotics laboratory note showed 
that the Veteran was measured for shoes and shoe inserts cut 
out for calluses.  An April 2006 VA podiatry note showed that 
the Veteran was seen for callus care and shoe and custom 
orthotic check.  The Veteran was noted to have metatarsalgia 
to contracted hammertoes, retrograde pressure to metatarsal 
heads with pinpoint and very tender tylomas.

In May 2007, the Veteran underwent a VA feet examination.  
The VA examiner noted that the claims file was not available 
for review but medical records were reviewed.  As noted 
above, the Board finds that review of the claims file was not 
required as it would not change the objective and dispositive 
findings made during this examination.  See Snuffer, 10 Vet. 
App. at 403-04.  The Veteran reported pain while standing and 
walking, swelling, stiffness, and lack of endurance in the 
plantar aspect of both feet.  He denied heat, redness, 
fatigability, weakness, or any other 


symptoms of both feet.  He also denied having any flare-ups 
of foot joint disease.  As for functional limitations, the 
Veteran reported that he was able to stand for 15-30 minutes 
and walk 1/4 mile.  He also reported that he used corrective 
shoes and orthotic inserts for his hammertoes, which he found 
effective.

Physical examination revealed hammertoes deformities in the 
2nd, 3rd and 4th toes, bilaterally.  There was no clawfoot or 
flatfoot.  There was no muscle atrophy of either foot.  There 
was no evidence of malunion or nonunion of the tarsal or 
metatarsal bones.  There was no objective evidence of painful 
motion, swelling, instability, or weakness of either foot.  
Tenderness was noted upon palpation of the dorsum of the toes 
and plantar aspect of both feet.  Calluses were noted as 
evidence of abnormal weigh-bearing.

X-ray testing revealed no fracture, dislocation, or focal 
bony lesion.  Bilateral calcaneal bone spurs were noted, 
right greater than left.  Dorsal osteophytes were present, 
most prominent on the left foot, at the tarsal/metatarsal 
junctions.  Degenerative changes were also noted at the first 
tarsometatarsal joint on the left foot, including marked loss 
of joint space, sclerosis of the bony articular surfaces, and 
subchondral cysts.  The diagnoses were bilateral hammertoes 
deformity with calluses and bilateral hallux valgus, the 
right greater than left, and bilateral degenerative changes, 
most prominent at the left first tarsometatarsal joint.

As for the effects on his occupational and daily activities, 
the Veteran reported that he had retired because of 
eligibility by age or duration of work.  He reported that the 
disabilities had no effect on daily activities, such as 
feeding, bathing, toileting, grooming, or driving, and mild 
effects on chores, recreation, traveling, and dressing.  The 
disabilities prevented him from sports activities.

Subsequent VA podiatry notes through January 2009 show the 
Veteran's regular visits for callus care, and shoe and custom 
orthotic check.

As noted above, the Veteran's hammer toes with hallux valgus 
and calluses of the right foot have been assigned a 10 
percent disability rating and his hammer toes with hallux 
valgus and calluses of the left foot have been assigned 10 
percent rating, each under Diagnostic Codes 5280-5282.  
Because the Veteran's hammer toes with hallux valgus and 
calluses of both feet have each been assigned the maximum 10 
percent rating under Diagnostic Codes 5280 and 5282, the 
Board must determine if a higher rating is warranted under 
alternate diagnostic code criteria pertaining to the feet.

First, a 10 percent rating is the highest available rating 
under Diagnostic Code 5277(weak foot), and Diagnostic Code 
5279 (anterior metatarsalgia), therefore further 
consideration under those diagnostic codes would be of no 
benefit to the Veteran.  Also, Diagnostic Code 5276 
(flatfoot), Diagnostic Code 5278 (claw foot), and Diagnostic 
Code 5283 (malunion or nonunion of the tarsal or metatarsal 
bones) are not for consideration, as there is no evidence of 
that the Veteran has these disorders.

The Board has also considered whether a higher rating is 
warranted under Diagnostic Code 5284.  Under this diagnostic 
code, a 10 percent rating is assigned for moderate foot 
injuries, a 20 percent rating is assigned for moderately 
severe foot injuries, and a 30 percent rating is assigned for 
severe foot injuries.  38 C.F.R. § 4.71a, Diagnostic Code 
5284.

The use of terminology such as "severe" by VA examiners and 
others, although an element of evidence to be considered by 
the Board, it not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2009).

The Board finds that the Veteran's hammer toes with hallux 
valgus and calluses are not more than moderate in degree in 
either foot.  Although the Veteran has been shown to have 
painful calluses on both feet, there is no objective evidence 
that the pain has had more than a moderate impact on his 
ability to function in his activities of daily living.  
Notably, the May 2007 VA examination did not show any painful 


motion, swelling, instability, or weakness of either foot.  
Furthermore, the Veteran reported that he was self sufficient 
in day to day activities and such activities were minimally 
affected by his bilateral foot problems.

The Veteran reported problems with prolonged standing and 
walking.  The Board finds, however, that inasmuch as the 
Veteran is experiencing difficulty due to painful calluses, 
such symptomatology and such difficulty is consistent with a 
moderate level of overall bilateral foot disability and with 
a severe level of bilateral hammer toes with hallux valgus 
and calluses, both of which merit the currently assigned 10 
percent rating for each foot.

The evidence does not show that the Veteran has functional 
loss beyond that currently compensated.  The current 10 
percent ratings assigned for each foot contemplate a severe 
level of bilateral hammer toes with hallux valgus and 
calluses and a moderate level of overall foot disability.  
Thus, although bilateral foot disability may limit how long 
the Veteran can stand and how far he can walk, such 
functional limitations are reflected in the current ratings 
assigned.  Moreover, the May 2007 VA examination did not show 
any painful motion, swelling, instability, or weakness of 
either foot.  But cf. Johnson v. Brown, 9 Vet. App. 7 (1996) 
(holding that where a diagnostic code is not predicated on a 
limited range of motion alone, the provisions of 38 C.F.R. §§ 
4.40 and 4.45, with respect to pain, do not apply).

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual Veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. 


Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 
(2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability with the established 
criteria found in the Schedule for that disability.  Thun, 22 
Vet. App. at 115.  If the criteria under the Schedule 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render the 10 
percent disability ratings for bilateral hammer toes with 
hallux valgus and calluses assigned herein inadequate.  The 
Veteran's service-connected bilateral hammer toes with hallux 
valgus and calluses are evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5280 and 5282, the criteria of which is 
found by the Board to specifically contemplate the Veteran's 
level of disability and symptomatology.  The Veteran's 
bilateral hammer toes with hallux valgus and calluses have 
been manifested by hammertoe deformity of the 2nd, 3rd  and 4th 
toes with degenerative changes at the tarsometatarsal joint 
and pain on standing and walking, resulting in no more than a 
moderate degree of impairment.  Ratings in excess of 10 
percent are provided for other symptoms of service-connected 
bilateral hammer toes with hallux valgus and calluses but the 
medical evidence of record reflects that those symptoms are 
not present in this case.  When comparing this disability 
picture with the symptoms contemplated by the Schedule, the 
Board finds that the Veteran's symptoms are more than 
adequately contemplated by the 10 percent disability ratings 
assigned herein for his service-connected bilateral hammer 
toes with hallux valgus and calluses.

These issues have also been reviewed with consideration of 
whether staged ratings would be warranted.  However, there is 
no medical evidence of record that would warrant a rating in 
excess of those assigned for the Veteran's service-connected 
hammer toes with hallux valgus and calluses of either foot at 
any time during the 


time period pertinent to this appeal.  38 U.S.C.A. § 5110 
(West 2002); see also Hart v. Mansfield, 21 Vet. App. 505 
(2007).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased evaluation in excess of 10 percent for hammer 
toes with hallux valgus and calluses of the right foot is 
denied.

An increased evaluation in excess of 10 percent for hammer 
toes with hallux valgus and calluses of the left foot is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


